IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JAMES C. CURRY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2715

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed June 21, 2016.

An appeal from the Circuit Court for Clay County.
John H. Skinner, Judge.

James C. Curry, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WINOKUR, and JAY, JJ., CONCUR.